Case 2:21-cv-02490-SB-MAA Document 33 Filed 04/27/21 Page 1 of 3 Page ID #:154
Case 2:21-cv-02490-SB-MAA Document 33 Filed 04/27/21 Page 2 of 3 Page ID #:155




 more detail, and failure to comply with them will result in denial of the request
 with prejudice.


  Trial ☐ Court ☒ Jury            (Tues., 8:30 a.m.)             03/1/2022
  Pretrial Conference            (Fri., 11:00 a.m.)
  (including hearing on motions in limine)                      02/11/2022

  Motion to Amend Pleadings/Add Parties                         06/28/2021
  (Hearing Deadline)
  Discovery Deadline – Nonexpert                                10/08/2021

  Discovery Deadline – Expert                                   11/05/2021
    Initial Expert Disclosure                                   09/24/2021
    Rebuttal Expert Disclosure                                  10/08/2021
  Discovery Motion Hearing Deadline                             11/05/2021

  Non-Discovery Motion Hearing Deadline                         11/19/2021
  Settlement Conference Deadline
                                                                12/03/2021
  ☐ 1. Mag. J. ☐ 2. Panel ☒ 3. Private
  Post-Settlement Status Conf. (Fri., 8:30 a.m.):               12/17/2021
  Status Report Due (3 court days before):                      12/14/2021
  Trial Filings (First Set) Deadline                            01/14/2022

  Trial Filings (Second Set) Deadline                           01/28/2022

          IT IS SO ORDERED.


 cc: ADR




 CV-90 (12/02)              CIVIL MINUTES – GENERAL                Initials of Deputy Clerk VPC

                                             2
Case 2:21-cv-02490-SB-MAA Document 33 Filed 04/27/21 Page 3 of 3 Page ID #:156




                                           ATTACHMENT

 The parties should prepare this case without expecting an extension of any pretrial
 or trial deadline, even if the extension request is by stipulation. The Court applies
 the same standard of good cause for all requests (whether opposed or unopposed).

 A continuance will be granted only for good cause as defined in the Order above.
 The showing shall be placed in a table in chronological order and shall include all
 discovery and significant procedural events from the outset of the case in the
 format illustrated below.

                                         Completed Work
      Date       Pty               Event                                  Explanation
     __/__/__     Π              Complaint
     __/__/__     Δ                Answer
     __/__/__     Π          Initial Disclosures
     __/__/__     Δ          Initial Disclosures
     __/__/__     Π    Interrog., RFPs, RFAs (Set #1) 1
     __/__/__     Δ    Interrog., RFPs, RFAs (Set #1)
     __/__/__     Π             Smith Depo
                                         Remaining Work 2
                                                          Detail: (1) why it was not already done; (2)
     __/__/__     Π              Jones Depo               prior efforts to complete it; and (3) why the
                                                          amount of time requested is necessary.

 The requesting party/parties also must submit a proposed order in Word format
 using the exact “CMO Extension Template” as provided on the Court’s website.

 Failure to comply with the above requirements will result in the denial
 of the request with prejudice.



 1
     Each discovery item must be separately listed unless they all occurred on the same date.
 2
   Each remaining discovery item must be listed separately with a proposed date for completion in
 the first column, the party taking the discovery in the second column, a description of the
 discovery in the third column, and an explanation in the fourth column of (1) why the discovery
 was not already done, (2) the prior efforts to complete it, and (3) why the amount of time
 requested is necessary.


 CV-90 (12/02)                    CIVIL MINUTES – GENERAL                         Initials of Deputy Clerk VPC

                                                    3
